—Appeals by the defendant from (1) a judgment of the County Court, Nassau County (Kowtna, J.), rendered February 11, 1997, convicting him of criminal sale of a controlled substance in the third degree (four counts), criminal possession of a controlled substance in the third degree (six counts), criminal possession of a weapon in the first degree (two counts), and criminal possession of a weapon in the third degree (five counts), upon a jury verdict, and imposing sentence, and (2) a resentence of the same court, imposed June 4, 1997.
Ordered that the judgment and the resentence are affirmed.
At the time of the arrest in this matter, the defendant’s right to counsel had not indelibly attached (see People v Bing, 76 NY2d 331). Accordingly, his knowing, intelligent, and voluntary waiver of his right to counsel was effective.
The County Court correctly denied the defendant’s request for a Mapp hearing (see Mapp v Ohio, 367 US 643). The defendant’s own grand jury testimony demonstrated his lack of standing to contest the search of the subject premises pursuant to a warrant (see People v Wesley, 73 NY2d 351; People v Coston, 270 AD2d 496), and the possessory charges of which he was convicted were not predicated upon the operation of a statutory presumption (see People v Tejada, 81 NY2d 861).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Santucci, S. Miller and Friedmann, JJ., concur.